Case 9:20-md-02924-RLR Document 3619 Entered on FLSD Docket 06/11/2021 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


  IN RE: ZANTAC (RANITIDINE)                                                        MDL NO. 2924
  PRODUCTS LIABILITY                                                                 20-MD-2924
  LITIGATION
                                                        JUDGE ROBIN L. ROSENBERG
                                               MAGISTRATE JUDGE BRUCE E. REINHART

  _______________________________/


 THIS DOCUMENT RELATES TO: ALL CASES

                                     PRETRIAL ORDER # 65
                   Second Pretrial Order Establishing Case Management Schedule

         The Court previously imposed pretrial deadlines in Pretrial Order # 30.           The Plaintiffs

 subsequently moved to modify the Pretrial Order # 30 deadlines. DE 3412. After full briefing, the

 Court held a hearing on the motion on June 9, 2021 (the “Hearing”). This Pretrial Order sets new

 pretrial deadlines in this MDL. The Court does not vacate Pretrial Order # 30; instead, to the extent

 the deadlines in his Order conflict with Pretrial Order # 30, this Order controls. This Order applies to

 all cases pending in MDL No. 2924 and to all actions transferred to or directly filed in MDL No. 2924

 after the date of this Order.

         This Order does not address two topics discussed at the Hearing: the schedule for discovery

 relating to bellwether trials and any motions for summary judgment. After carefully considering these

 topics, the Court concludes that the parties must work with the Special Master to determine if an

 agreement can be reached as to these issues and/or a proposed post-Daubert schedule. The Court may

 issue a Pretrial Order specific to these issues at a later date. The Court also intends to issue an Order

 at a later date setting forth the bellwether trial schedule. The Court’s vision is that bellwether trials

 will be conducted within 9-12 months following Daubert rulings.

         The Court orders the following:
Case 9:20-md-02924-RLR Document 3619 Entered on FLSD Docket 06/11/2021 Page 2 of 3



  Deadline                   Event

  July 1, 2021               Parties begin discussions regarding process for selection of
                             potential bellwether personal injury cases.

  October 1, 2021            Completion of process and plan for selecting potential
                             bellwether personal injury cases, to be refined and amended
                             for good cause as appropriate until final bellwether selection
                             following the Court’s general causation Daubert ruling.

  October 1, 2021            Plaintiffs’ disclosures of disciplines and specializations of
                             general causation experts, and areas of expertise relevant to
                             each expert’s general causation expert report. The parties
                             shall meet and confer about the format of these disclosures.


  November 1, 2021           Defendants’ disclosures of disciplines and specializations of
                             general causation experts, and areas of expertise relevant to
                             each expert’s general causation expert report. The parties
                             shall meet and confer about the format of these disclosures.

  November 15, 2021          Plaintiffs’ supplemental disclosures, if any, of disciplines and
                             specializations of general causation experts, and areas of
                             expertise relevant to each expert’s general causation expert
                             report, based on Defendants’ disclosures. The parties shall
                             meet and confer about the format of these disclosures.

  December 20, 2021          Completion of all fact discovery of Defendants, including on
                             issues related to general causation, and fact discovery related
                             to class certification.

  December 20, 2021          Plaintiffs’ expert reports on general causation and provision
                             of three (3) dates on which each expert is available for
                             deposition.

  January 31, 2022           Defendants’ expert reports on general causation and
                             provision of three (3) dates on which each expert is available
                             for deposition.




                                            2
Case 9:20-md-02924-RLR Document 3619 Entered on FLSD Docket 06/11/2021 Page 3 of 3




  February 21, 2022                 Plaintiffs’ rebuttal reports, if any, on general causation.

  April 25, 2022                    Completion of expert depositions on general causation.

  May 9, 2022                       Daubert motions on general causation.

  June 27, 2022                     Oppositions to Daubert motions on general causation.

  July 18, 2022                     Replies in support of Daubert motions on general causation.

  14 days after general causation The Parties will submit final Bellwether Selection Plan to the
  Daubert ruling                  Court.

  45 days after general causation Plaintiffs’ class certification motions and expert reports.
  Daubert ruling

  45 days after Plaintiffs’ class Completion of depositions of Plaintiffs’ class certification
  certification motions           experts.

  45 days after completion of Defendants’ oppositions to Plaintiffs’ class certification
  depositions of Plaintiffs’ class motions and expert reports.
  certification experts
                                   Defendants’ Daubert motions directed to Plaintiffs’ class
                                   certification experts.

  14 days after Defendants’ Completion of depositions of Defendants’ class certification
  oppositions and  Daubert experts.
  motions due



         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 11th day of June,

 2021.



                                                 ____________________________________
                                                 ROBIN L. ROSENBERG
                                                 UNITED STATES DISTRICT JUDGE




                                                   3
